Citation Nr: 0801070	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for arthritis of the 
bilateral knees. 

5.  Entitlement to service connection for residuals of 
asbestos exposure.

6.  Entitlement to service connection for tinea pedis.



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966. 

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Jurisdiction over the case was 
transferred to the RO in Jackson, Mississippi in December 
2002, but was transferred back to the Montgomery RO in 
January 2003.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service 
and is not related to a disease or injury in service. 

2.  Degenerative disc disease of the lumbar spine did not 
manifest during service and is not related to a disease or 
injury in service. 

3.  Arthritis of the bilateral knees did not manifest during 
service and is not related to a disease or injury in service. 

4.  The veteran does not have a current disability involving 
asbestos exposure.

5.  Tinea pedis did not manifest during service and is not 
related to a disease or injury in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be so presumed. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

2.  Degenerative disc disease of the back was not incurred in 
or aggravated by active service, nor may it be so presumed. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 

3.  Arthritis of the bilateral knees was not incurred in or 
aggravated by active service, nor may it be so presumed. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 

4.  Residuals of asbestos exposure was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

5.  Tinea pedis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss, degenerative disc disease of the lumbar spine, 
arthritis of the bilateral knees, asbestos exposure, and 
tinea pedis; disabilities which he claims are related to 
injuries incurred during active service.   




Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in May 2002 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, compliant notice was provided to the appellant 
in March 2006.
 
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
available service medical and administrative records, as well 
as VA outpatient treatment records.  The appellant has 
submitted medical treatment records from his private 
physicians and medical evidence associated with the 
appellant's claim for Social Security Administration (SSA) 
disability benefits has been associated with the claim 
folder.  The appellant initially requested a personal hearing 
before a decision review officer in August 2003.  The 
appellant was supplied compliant notice regarding the time, 
date, and location of the hearing in July 2003.  The 
appellant failed to report for the hearing scheduled in 
September 2005.  VA examinations in connection with his 
claims for service connection were accomplished in September 
2002 and July 2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical and 
administrative records, VA outpatient treatment records, 
private medical treatment records, SSA disability 
determination records, lay statements submitted by the 
veteran and his wife, and VA compensation and pension 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

Entitlement to Service Connection 

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There are some disabilities for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service, 
including sensorineural hearing loss and arthritis. 
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Bilateral Hearing Loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Service medical records reveal no complaints of or treatment 
for hearing loss or an injury to either ear during service.  
The October 1964 pre-enlistment examination report documents 
no abnormalities affecting the veteran's ears or ear drums, 
and the veteran denied a history of ear, nose, and throat 
trouble.  At separation from service in October 1966, the 
veteran denied a history of ear, nose, and throat trouble and 
his ears and ear drums were normal on examination.  

The first indication of hearing loss is a March 2002 VA 
outpatient audiological assessment.  The veteran sought 
treatment for decreased hearing in the right ear, as well as 
occasional otalgia and aural pressure.  He stated that he was 
hit on the right side of his head and experienced some 
bleeding from the ear while in service.  He also reported a 
history of exposure to machinery and artillery noise during 
service, as well as post-service occupational noise exposure.  
The VA audiologist performed an audiometric examination and 
diagnosed normal hearing bilaterally with slight to mild 
sensorineural hearing loss at 2000 Hz and 4000 Hz.  

The veteran underwent a VA audiometric examination in 
September 2002, at which time mild to severe sensorineural 
hearing loss from 250 Hz to 6000 Hz was observed bilaterally, 
with 92 percent speech recognition ability.  Another VA 
audiometric examination was performed in July 2007.  The 
veteran reported a history of noise exposure from artillery 
without access to hearing protection.  He denied a history of 
post-service occupational noise exposure and attested to 
consistent use of hearing protection during his twenty-five 
years of post-service employment.  The veteran also reported 
periodic episodes of bilateral tinnitus, which he initially 
described as a "tingling/aching" feeling and later 
described as a "little ringing noise."  

The examiner reviewed the claim folder and attempted to 
perform an audiometric examination and Maryland CNC word 
recognition examination.  The examiner reported an inability 
to render a medical nexus opinion, citing inconsistent 
results on the veteran's audiogram and word recognition 
examinations.  The examiner remarked that the veteran did not 
volunteer approximations of the CNC target words 
consistently; therefore, a medical opinion could not be 
formulated.

Despite inconsistent results noted on the July 2007 VA 
audiometric examination, the medical evidence of record 
establishes a current diagnosis of bilateral hearing loss.  
The veteran currently manages his hearing loss disability 
with hearing aids.  The pertinent question is whether the 
veteran's bilateral hearing loss is related to service.

The first complaints of bilateral hearing loss and tinnitus 
did not occur until March 2002, more than thirty-six years 
after the veteran's discharge from active duty.  Bilateral 
hearing loss was not noted on the veteran's October 1966 
separation examination.  Despite competent medical evidence 
of a current disability, direct service connection, based 
upon incurrence during active service, is not warranted.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Despite the veteran's reports of an injury in service which 
caused his right ear to bleed, service medical records 
document no treatment for the aforementioned injury.  
Further, no qualifying defects were noted at separation from 
service in October 1966.  

Service administrative records (DD-214) reflect a military 
occupational specialty of "pioneer", with a related 
civilian occupation of "blaster & powderman."  Although 
this evidence corroborates the veteran's claims of in-service 
noise exposure, the veteran has also reported twenty-five 
years of post-service occupational noise exposure.  The 
veteran initially reported a history of occupational noise 
exposure in March 2002 and reiterated this statement in 
September 2002; however, he has subsequently attempted to 
minimize the significance of his post-service occupational 
noise exposure by asserting consistent use of hearing 
protection post-service.

There is no medical opinion of record which relates the 
veteran's current bilateral hearing loss disability to active 
service.  Although the veteran was provided a VA audiometric 
examination in July 2007, a medical opinion regarding the 
etiology of his bilateral hearing loss could not be 
formulated because he was unwilling to cooperate during the 
examination.  Without a medical opinion statement which 
relates the veteran's current bilateral hearing loss to 
service; direct service connection for bilateral hearing loss 
is not warranted.  

In addition, since bilateral hearing loss did not manifest 
within one year from the date of separation from active 
service, it cannot be presumed under law to have had its 
incurrence during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Other than the veteran's contentions, there is no evidence 
tending to show that his bilateral hearing loss was incurred 
during the course of active service.  As a lay person, his 
contentions in this regard cannot be accorded probative 
value.  

Accordingly, service connection for bilateral hearing loss is 
denied.  

Degenerative Disc Disease and Arthritis of the Bilateral 
Knees

The veteran reports a history of back pain related to a 1994 
automobile accident.  He does not contend that his lumbar 
spine disability had its onset in service, or that his 
current back disability is related to an illness or injury in 
service.  The veteran does report a history of knee pain 
which first had its onset in basic training while performing 
"road runs."  He contends that he continued to experience 
chronic knee pain after separation from service.  

January 1994 private treatment notes reflect the veteran's 
first complaints of "arthritis" in his back.  In December 
1994 the veteran reported soreness in his back after 
sustaining multiple injuries in a motor vehicle accident.  In 
September 1999 the veteran sought medical treatment for pain 
in both knees.  He reported a history of back pain as a 
result of an automobile accident and knee pain which had its 
onset in the preceding year.  A December 1999 SSA disability 
evaluation report notes the veteran's reported history of 
striking his knees against the dashboard during an automobile 
accident.  He indicated that his knees had been aching 
bilaterally, although worse on the right, since the accident.  

Service medical records reveal no complaints of or treatment 
for either back or knee pain during service.  The veteran's 
October 1964 pre-enlistment examination report documents no 
abnormalities affecting the veteran's spine, knees, or 
musculoskeletal system, and he denied a history of arthritis, 
bone or joint deformity, or "trick knee."  At separation 
from service in October 1966, the veteran did not report any 
musculoskeletal complaints.  His spine and knees were normal 
on examination.  

The veteran underwent a VA general medical examination in 
September 2002.  He reported current symptoms of daily back 
pain that radiated down the right leg with some associated 
paresthesias.  Straight leg raise test was negative and there 
was no swelling, effusion, tenderness, or muscle spasm.  X-
rays of the lumbosacral spine revealed osteophytes at L4 and 
L5 consistent with degenerative arthritis.  The veteran's 
bilateral knees were also examined.  The examiner diagnosed a 
chronic bilateral knee condition with minimal to moderate 
functional limitation due to pain.  

The medical evidence of record establishes a current 
diagnosis of degenerative arthritis of the lumbar spine and 
minimal hypertrophic changes of the bilateral knees 
associated with pain and limitation of motion.  The question 
is whether the veteran's claimed musculoskeletal disabilities 
are related to service in any way.

The first complaints of low back pain did not occur until 
January 1994, more than twenty-seven years after the 
veteran's discharge from active duty.  The veteran did not 
report lumbar spine pain or bilateral knee pain at separation 
from service, and such conditions were not noted on the 
veteran's October 1966 separation examination.  Despite 
competent medical evidence of current disabilities, direct 
service connection, based upon incurrence during active 
service, is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  The lengthy period without treatment and lack of 
documented evidence of continuity of symptomatology weighs 
against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the veteran does not assert that his current lumbar 
spine disability is related to either an injury or illness in 
service.  In addition, the veteran's September 2002 
statements which attribute his bilateral knee disability to 
"road runs" in service are not corroborated by his service 
medical records, which reflect no complaints of knee pain in 
service.  Moreover, the Board finds that the veteran's 
contentions regarding service incurrence are not credible, 
(given the content of the service records) and they are far 
outweighed by contemporaneous medical evidence which relates 
the veteran's lumbar spine and bilateral knee disabilities to 
the automobile accident which occurred in 1994.  Thus, no 
connection to service is shown by the medical evidence of 
record. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

In addition, since the arthritis did not manifest within one 
year from the date of separation from active service, it 
cannot be presumed under law to have had its incurrence 
during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Other than the veteran's contentions, there is no evidence 
tending to show that either degenerative disc disease of the 
lumbar spine or a bilateral knee condition was incurred 
during the course of active service.  As a lay person, his 
contentions in this regard cannot be accorded probative 
value.  

Accordingly, service connection for degenerative disc disease 
of the lumbar spine and a bilateral knee condition is denied.  

Tinea Pedis

The veteran seeks service connection for "athletes' foot", 
which he attributes to wearing wet boots during active 
service.  

Service medical records reveal no complaints of or treatment 
for tinea pedis or any other skin disorders affecting the 
feet during service.  The veteran's October 1964 pre-
enlistment examination report documents no abnormalities 
affecting the veteran's feet or skin, and he denied a history 
of foot trouble on his personal report of medical history.  
At separation from service in October 1966, the veteran did 
not report any skin conditions.  His feet and skin were 
normal on examination.  

The veteran underwent a VA general medical examination in 
September 2002.  On examination, mycotic toenails were noted 
and there was moderate cracking of the skin between the toes.  
The examiner diagnosed stable tinea pedis.  

The medical evidence of record establishes a current 
diagnosis of tinea pedis.  The question is whether this 
disability is related to service in any way.

The first complaints of tinea pedis did not occur until 
September 2002, more than thirty-six years after the 
veteran's discharge from active duty.  The veteran did not 
report tinea pedis at separation from service, and no skin 
conditions were noted on the veteran's October 1966 
separation examination.  Despite competent medical evidence 
of a current disability, direct service connection, based 
upon incurrence during active service, is not warranted.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, the veteran's September 2002 statements which 
attribute his current diagnosis of tinea pedis to wearing wet 
boots in service are not corroborated by his service medical 
records, which reflect no treatment for tinea pedis in 
service.  Thus, no connection to service is shown by the 
medical evidence of record. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

Service connection for tinea pedis is denied.  

Asbestos Exposure

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
present. 38 U.S.C.A. §§ 1110.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement to benefits for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

Service medical records from October 1964 to October 1966 
reflect no complaints of or treatment for either asbestos 
exposure or a lung disorder while in service.  Post-service 
medical treatment records reflect no treatment for an 
asbestos related disability.    

The veteran underwent a VA general medical examination in 
September 2002, at which time a chest x-ray revealed no 
active pulmonary disease.  Further, a pulmonary function test 
revealed no obstructive lung defect.  None of the medical 
evidence of record reflects treatment for either asbestosis 
or a pulmonary disability related to asbestos exposure.  In 
short, the veteran does not have a current diagnosis of 
asbestosis or a record of symptomatology to indicate the 
presence of a chronic disability involving asbestos exposure.  
In the absence of a current disability, the veteran's claim 
for service connection must be denied.  


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for arthritis of the 
bilateral knees is denied. 

Entitlement to service connection for asbestos exposure is 
denied.

Entitlement to service connection for tinea pedis is denied.



REMAND

Regarding the claim for service connection for PTSD, the 
record shows that those treating the veteran appear to have 
concluded he has PTSD, yet when formally examined for VA 
purposes in connection with his claim, the conclusion was 
that he did not have enough symptoms to "constitute the full 
blown syndrome."  

Although those treating the veteran have characterized the 
veteran's military service as including combat, since he 
served overseas in Korea between 1965 and 1966, it is obvious 
he did not have combat experience.  Nevertheless, the 
stressor he identified from service as causing him to develop 
PTSD, may be characterized as a 1965 multiple homicide of 
members of his unit, which culminated in the shooting death 
of the assailant, whom he identified as a member of a South 
Korean unit, with whom his unit shared a compound.  It would 
seem an event of this magnitude would have been recorded in 
some fashion, and since the veteran's unit and dates of 
assignment in Korea is known, it is reasonable to attempt to 
verify this event through official channels.  

Accordingly, this case is remanded for the following:  

1.  The RO should contact the appropriate entity 
(e.g. U.S. Army and Joint Services Records Research 
Center) to attempt to confirm whether any members 
of the 547th Engineer Company were killed/murdered 
by a South Korean soldier during the period between 
June 1965 and December 1965.  

2.  If the foregoing event is verified, the veteran 
should be scheduled for a psychiatric examination 
to ascertain whether he has PTSD as a result of 
this stressor.  If the examiner concludes the 
veteran does not have PTSD, the examiner should be 
asked to reconcile that conclusion with the VA 
treatment records which show diagnoses of PTSD.  

3.  If the benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case and 
given an opportunity to respond, before the case is 
returned for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


